Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 1 recites the delivery apparatus comprises a delivery sheath.  Claim 11 recites the delivery apparatus comprises a suture retention member and one or more slidable release members, which is distinctly different from a delivery sheath.  The examiner suggests amending claim 11 to recite “…the delivery apparatus further comprises a suture-retention member and one or more slidable release members” for clarity.  
Claim 1 recites the delivery apparatus comprises a delivery sheath.  Claim 12 recites the delivery apparatus comprises a first elongated shaft and a second elongated shaft, which is distinctly different from a delivery sheath.  The examiner suggests amending claim 12 to recite “…the delivery apparatus further comprises a first elongated shaft…” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the delivery apparatus comprises a delivery sheath.  Claim 8 recites “the prosthetic valve is releasably secured to the delivery apparatus via a plurality of suture loops”.  However, the prosthetic valve is not disclosed as being secured to the delivery sheath by a plurality of suture loops, but rather is secured to a suture retention member (510) (see for example para [0144] of the published application). The examiner suggests amending the claims to clarify the delivery apparatus comprises a suture retention member or other inner member in addition to the delivery sheath rather than being defined only by the delivery sheath.
Claims 9-11 are rejected due to their dependency on claim 8.
Claim 19 recites the delivery apparatus comprises a delivery sheath.  Claim 20 recites “the prosthetic valve is releasably secured to the delivery apparatus via a plurality of suture loops”.  However, the prosthetic valve is not disclosed as being secured to the delivery sheath by a plurality of suture loops, but rather is secured to a suture retention member (510) see for example para [0144] of the published application). The examiner suggests amending the claims to clarify the delivery apparatus comprises a suture retention member or other inner member in addition to the delivery sheath rather than being defined only by the delivery sheath.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8-13, 15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon et al. (US 2010/0049313, hereinafter “Alon”).
	Regarding claims 1, 15, and 19, Alon discloses a method for delivering a prosthetic valve (10) to the aortic annulus of the heart (para [0090, 0093]), the method comprising: 
	inserting an elongated delivery apparatus (Figs 8-10; para [0101]) into a femoral artery of a patient (para [0100, 0113]), the delivery apparatus comprising a delivery sheath (outermost catheter 102 including distal sheath 106 portion) containing the prosthetic valve (10) in a radially compressed state (Fig 9); 
	advancing the delivery apparatus through the aorta until the prosthetic valve is at an implantation location within the aortic annulus, wherein when the prosthetic valve is at the implantation location, the delivery sheath extends through the ascending aorta and the aortic arch and a proximal end of the delivery sheath is within the descending aorta (para [0100, 0113] – retrograde approach via femoral artery and advanced through the aortic arch); 
	retracting the delivery sheath relative to the prosthetic valve to deploy the prosthetic valve from a distal end of the delivery sheath (Fig 10; para [0114, 0116]), wherein the delivery sheath is retracted by rotating a shaft (110) of the delivery apparatus (screw mechanism - Figs 8, 11; para [0102-0105]); and
	after the prosthetic valve is deployed from the sheath, releasing the prosthetic valve from the delivery apparatus (via valve retaining mechanism 114 - Fig 13, para [0106, 0114]; or suture loops 500, 504 – Figs 47-48, para [0151-0152]).  
	Regarding claims 8 and 20, in an alternative embodiment (Figs 47-48), Alon discloses the prosthetic valve (10) is releasably secured to the delivery apparatus via a plurality of suture loops (500, 504) during the acts of inserting, advancing, and retracting, and wherein the act of releasing the prosthetic valve comprises releasing the suture loops from the prosthetic valve (para [0151-0152]).  
	Regarding claim 9, wherein the act of retracting the delivery sheath (406) comprises deploying the entire prosthetic valve from the delivery sheath, allowing the prosthetic valve to radially expand while still secured to the delivery apparatus via the suture loops (Fig 49; para [0152]).  
	Regarding claim 10, wherein after deploying the entire prosthetic valve from the delivery sheath (406), recapturing the prosthetic valve by advancing the delivery sheath distally back over the prosthetic valve (para [0152] – position readjusted).  
	Regarding claim 11, wherein the delivery apparatus comprises a suture- retention member (510) and one or more slidable release members (506), wherein each suture loop extends from the suture-retention member, through an opening in a frame of the prosthetic valve (502), and is retained on one of the slidable release members (506), and the method further comprises releasing the prosthetic valve from the delivery apparatus by retracting the one or more slidable release members (506) relative to the suture loops to release the suture loops from the one or more slidable release members (Figs 47-48; para [0151-0152].  
	Regarding claim 12, wherein the delivery apparatus comprises a first elongated shaft (104) having a proximal end portion and a distal end portion and a second elongated shaft (110) extending through the first shaft (104) and having a proximal end portion and a distal end portion, the second shaft being rotatable relative to the first shaft but fixed against axial movement relative to the first shaft, and wherein the act of retracting the delivery sheath relative to the prosthetic valve comprises rotating the second shaft relative to the first shaft to cause the delivery sheath to move axially relative to the first and second shafts and the prosthetic valve (Figs 8,11; para [0102-0105]).  
	Regarding claim 13, wherein the delivery apparatus further comprises a screw (112) connected to a distal end of the second shaft (110), and a nut mounted on the screw and connected to the delivery sheath (106) such that rotation of the second shaft and the screw causes axial movement of the nut relative to the screw, thereby producing axial movement of the delivery sheath (Figs 8, 11; para [0104-0105]).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon (US 2010/0049313), as applied to claims 1, 13, and 15 above.  
	Regarding claims 2-3, Alon discloses the invention substantially as claimed, as shown above.  Alon fails to disclose the length of the delivery sheath.  However, Alon teaches the sheath is sized to be advanced and retracted over a heart valve and be advanced through the femoral artery to the aortic annulus (to the aortic annulus of the heart (para [0090, 0093, 0100, 0113]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Along such that the delivery sheath was between about 5 cm and about 40 cm in length or was between about 5 cm and about 35 cm in length, for the purpose of being sized for its intended use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 14 and 16-18, Alon discloses the invention substantially as claimed, as shown above, but fails to specifically teach the screw (112) or second shaft (110) is located within the descending aorta when the prosthetic valve (10) is at the implantation location.  However, Alon discloses the screw (112) and second shaft (110) are proximal to the valve (10)  - Fig 11 - and a portion of the delivery device proximal to the valve is within the descending aorta when the valve is at an implantation location within the aortic annulus para [0090, 0093] since the delivery device is delivered in a retrograde approach through the femoral artery and advanced over the aortic arch [0100, 0113]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alon such that the screw (112) or second shaft (110) was located within the descending aorta when the prosthetic valve (10) is at the implantation location due to the structure of the device and the anatomy of the patient and as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon (US 2010/0049313), as applied to claim 1 above, further in view of Dwork et al. (US 2011/0264203, hereinafter “Dwork”).  Alon discloses the invention substantially as claimed, as shown above, including the delivery sheath (outermost catheter 102) comprising a distal end portion (106) and a proximal end portion (104), the distal end portion comprises a delivery capsule (106) extending over and retaining the prosthetic valve (10) in the radially compressed state during the acts of the inserting and advancing the delivery apparatus (Fig 9), the proximal end portion extending through the ascending aorta, the aortic arch and into the descending aorta when the prosthetic valve is at the implantation location (from retrograde approach via femoral artery and advanced through the aortic arch - para [0100, 0113]).  However, Alon fails to disclose the proximal end portion of the delivery sheath is more flexible than the distal end portion, wherein the proximal end portion comprises a slotted metal tube and the distal end portion comprises a polymer sleeve.  Dwork discloses a similar method of delivering a prosthetic valve (20) and teaches the valve is retained in a collapsed configuration within a delivery sheath (52) (Figs 3, 7A, 8A), wherein the delivery sheath comprises a distal portion comprising a delivery capsule (62) and a proximal portion (70) forming the shaft portion of the sheath (para [0039]; Fig 3).  The capsule (62) has a more stiffened construction, and thus the proximal shaft portion (70) is more flexible than the distal capsule portion (62), such that the capsule has sufficient radial or circumferential rigidity to overtly resist the expected expansive forces of the stented prosthetic heart valve (para [0039]).  Furthermore, Alon teaches the sheath may be formed of a combination of polymeric and laser cut or slotted metal tubes (para [0039]) to achieve the desired flexibility/stiffness of the sheath portions (para [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alon such that the proximal end portion of the delivery sheath was more flexible than the distal end portion of the delivery sheath, wherein the proximal end portion comprised a slotted metal tube and the distal end portion comprises a polymer sleeve, for the purpose of achieving a flexible proximal end for traversing the vasculature and a distal end with sufficient rigidity to resist the expected expansive forces of the prosthetic heart valve, as taught by Dwork, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771